Citation Nr: 1047545	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to February 
1966.  He served in World War II, received the Purple Heart, and 
was a prisoner of war (POW) from April to September, 1944.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

The Board remanded the appeal for additional evidentiary 
development in August 2009.  Subsequently, in September 2010, the 
Veteran presented testimony before the undersigned at the RO.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims file.  

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that his 
current right shoulder disability is the product of injuries 
sustained while a POW in Europe in 1944.  
The Veteran specifically contends that one of his captors pulled 
him behind a vehicle by a rope that was tied around his neck, and 
that he had to pull on the rope to create slack in order to 
prevent death by strangulation.  See Board Hearing Tr. at 3-4, 9.  
He further maintains that he was severely beaten immediately 
following capture and that he was confined in an extremely small 
space roughly the size of a phone booth for several weeks where 
he could not sit or lie down and that such put constant pressure 
on the shoulders.  See Statement from the Veteran, received in 
August 2008.  The Veteran maintains that each of these events 
caused significant shoulder pain and that he has continued to 
have shoulder pain from his time as a POW to the present.  The 
Veteran also asserts that his right shoulder disability was 
aggravated when he hit his shoulder in July 2001, after waking up 
from a PTSD-related nightmare.  The Veteran is service connected 
for PTSD, which is currently evaluated as 50 percent disabling.

Service connection may be granted on a presumptive basis for 
former POWs with post-traumatic osteoarthritis.  See 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Service connection is also warranted if 
the evidence is at least in relative equipoise on the question of 
whether the Veteran's current disability is due to an event that 
occurred in service, or was caused or aggravated by a service-
connected disability.  See 38 C.F.R. §§ 3.303, 3.310 (2010).

The Veteran was provided VA examinations in January 2006 and 
December 2006 by the same examiner.  In the January 2006 
examination, the examiner diagnosed impingement syndrome of the 
right shoulder.  In the December 2006 examination, minor 
degenerative arthritis was diagnosed.  However, the examiner did 
not directly address the question of whether post-traumatic 
arthritis was present.  

The VA examiner also provided an opinion that the current right 
shoulder disability was not due to the in-service incident(s) and 
that was there no relationship between the July 2001 injury and 
the current right shoulder disability.  In reviewing the VA 
examinations, the Board notes that the examiner appears to have 
substantially relied on the lack of treatment records in the 
years immediately following the Veteran's captivity in forming 
the negative opinion regarding direct service connection.  The 
lack of contemporaneous treatment records, however, does not by 
itself impugn the credibility of the Veteran's statements 
regarding his injuries while a POW or the pain he has experienced 
following captivity.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (noting that the Board may not reject the 
credibility of a Veteran's lay testimony solely because it is not 
corroborated by contemporaneous medical records); accord Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. 
§ 3.303(d) (noting that "[s]ervice connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service); 38 C.F.R. § 3.304(e) (noting that 
"[w]here disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection").  

To ensure that there in an adequately supported opinion that 
fully addresses the Veteran's contentions and provides a fully-
supported rationale, the Board must remand the appeal for an 
additional examination and opinion.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Because the Veteran is a former 
POW, the examiner should specifically address the question of 
whether post-traumatic arthritis is present.  If possible, the 
examination should be provided by a different examiner than the 
examiner who performed the January and December 2006 VA 
examinations.  During the scheduled examination, the examiner 
should accept as true the Veteran's statements regarding the 
conditions he experienced as a POW, including the details 
regarding being pulled behind a vehicle, being confined in an 
extremely small space, and being severely beaten upon capture.  
The examiner should also consider credible the Veteran's report 
of continued pain after the initial in-service injury, despite 
there not being a record of treatment.  See Buchanan and 
Jandreau, supra.  

In addition, during his testimony before the undersigned, the 
Veteran indicated that he had been treated at the Dallas, Texas 
VA Medical Center (VAMC).  See Board Hearing Tr. at 14.  The 
claims file does not contain any Dallas VAMC treatment records.  
Upon remand, these records should be obtained.  See 38 C.F.R. 
§ 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all the Veteran's treatment 
records from the Dallas VA Medical 
Center.  If such records are 
unavailable, the Veteran's claims file 
should be clearly documented to that 
effect.

2.  Schedule the Veteran for an 
examination to determine the nature 
and etiology of any current right 
shoulder disability.  If possible, the 
examination should be provided by a 
different examiner than the examiner 
who performed the January and December 
2006 VA examinations.  

The claims file should be made 
available to and be reviewed by 
the examiner in conjunction with 
the examination.  The examiner is 
directed to accept as true the 
Veteran's statements regarding the 
conditions he experienced as a POW, 
including the details regarding being 
pulled behind a vehicle, being 
confined in an extremely small space, 
and being severely beaten upon 
capture.  The examiner should also 
accept as true the Veteran's report of 
continued pain after these in-service 
events, even if there are no 
contemporaneous treatment records.

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the 
examiner should render an opinion as 
to the following questions:

a.)  Is it at least as likely as 
not (i.e., a probability of at 
least 50 percent or more) that the 
Veteran currently has post-
traumatic arthritis?

b.)  If question (a.) is answered 
in the negative, is it at least as 
likely as not (i.e., a probability 
of at least 50 percent or more) 
that the Veteran currently has a 
right shoulder disability that is 
directly related to his active 
military service, to include being 
pulled behind a vehicle, being 
confined in an extremely small 
space, and/or being severely beaten 
upon capture?

c.) If questions (a.) and (b.) are 
answered in the negative, is it at 
least as likely as not (i.e., a 
probability of at least 50 percent 
or more) that the Veteran's right 
shoulder disability was caused by 
hitting his right shoulder upon 
awakening from a PTSD-related 
nightmare in July 2001?

d.) If questions (a.), (b.), and 
(c.) are answered in the negative, 
is it at least as likely as not 
(i.e., a probability of at least 
50 percent or more) that the 
Veteran's right shoulder disability 
was aggravated beyond the normal 
course of the condition by his 
hitting his right shoulder upon 
awakening from a PTSD-related 
nightmare in July 2001?

A report of the examination should 
be prepared and associated with the 
Veteran's VA claims file.  The 
examiner should provide a clinical 
rationale for all opinions 
expressed.  If the examiner cannot 
provide the requested opinion(s) 
without resorting to speculation, 
he or she should expressly indicate 
this and provide a detailed 
explanation as to why the 
opinion(s) cannot be made without 
resort to speculation.

3.  Thereafter, readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond.  The case 
should thereafter be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

